Citation Nr: 1012314	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, including claimed depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from August 1971 to 
June 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

In February 2004, the Veteran testified during a hearing 
before RO personnel.  In November 2004, the Veteran 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of each 
hearing is of record.

The Board remanded this matter to the RO for additional 
development in April 2005 and in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In September 2008, the Veteran underwent a VA mental 
disorders examination to determine the nature and etiology 
of any current depressive disorder.  The VA examiner stated 
in his review of records that he could not find service 
treatment records (STRs) from 1972 identified by the Board 
in the April 2005 remand instructions.  These records 
documented treatment for anxiety and depressive symptoms in 
service.  After additional review of the Veteran's  8 claims 
files, the Board points out that the Veteran's STRs from 
1972 documenting treatment for anxiety are located in the 
first claims file.  

The Board notes that once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

In this case, in light of the fact that the VA examiner did 
not consider pertinent service treatment records from 1972 
when providing his September 2008 VA opinion, the Board 
finds that another remand is warranted to obtain an addendum 
opinion on the etiology of the current depressive disorder 
from the prior examiner, if available.  The RO/AMC should 
only arrange for the Veteran to undergo further examination 
if the prior examiner is not available, or cannot provide 
the requested opinion without first examining the Veteran.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO/AMC is requested to provide a 
copy of the Veteran's service treatment 
records from 1972 showing treatment for 
anxiety to the VA examiner who conducted 
the September 2008 VA examination, along 
with the entire claims file.  The 
examiner who conducted the September 
2008 VA examination (located in Volume 
7) should be requested to offer an 
addendum opinion on the etiology of the 
current depressive disorder.  The 
examiner is requested to address the 
following:

a)  What was the likely purpose of 
the Valium prescribed for the 
Veteran as noted in the service 
treatment records dated in January 
and February 1972?

b) Was the notation that the 
Veteran was depressed, as contained 
in the April 1972 service record of 
treatment for anxiety, symptomatic 
of an in-service depressive 
disorder?

c) Given his review of all records 
contained in the claims file, does 
the evidence of record clearly and 
unmistakably show that a depressive 
disorder existed prior to the 
Veteran's entrance onto active 
duty?

d) If the examiner believes such 
depressive disorder existed prior 
to the Veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo NO 
aggravation during active service?

e) If the physician is of the 
opinion that a depressive disorder 
did not preexist service (based on 
the available evidence of record), 
is it at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that any current 
depressive disorder had its onset 
in service?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO/AMC should arrange for the 
Veteran to undergo VA examination by an 
appropriate examiner, to obtain the 
requested medical opinion in response to 
the questions posed above.  The entire 
claims file must be made available to 
the examiner designated to examine the 
Veteran.

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for claimed 
depression.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

